Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 and 05/04/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Rejoinder
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/31/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Jong Park on 11/05/2008.  Claims 1-11 are allowed.
Claim 2. (Currently amended) 	The recombinant vector according to claim 1, wherein the first polynucleotide encodes a protein consisting of [[an]] the amino acid sequence of SEQ ID NO: 1. 
Claim 3. (Currently amended) 	The recombinant vector according to claim 1, wherein the second polynucleotide encodes a protein consisting of [[an]] the amino acid sequence of SEQ ID NO: 2. 
Claim 4. (Currently amended)  	The recombinant vector according to claim 1, wherein the third polynucleotide encodes a protein consisting of [[an]] the amino acid sequence of SEQ ID NO: 6. 
Claim 5. (Currently amended) 	The recombinant vector according to claim 1, wherein the first polynucleotide consists of 
Claim 9. (Currently amended) 	A reconstituted cytochrome P450 oxygenase-reductase fusion protein having an increased heme content, enzyme activity or  compared to a non-intein-mediated reconstituted cytochrome P450, which is produced by the method according to claim 8.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Zernia et al. ("Peptide-mediated specific immobilization of catalytically active cytochrome P450 BM3 variant", Bioconjugate Chem., 2016, pages 1-17, see IDS) teach a cytochrome P450 oxygenase-reductase fusion protein comprising a C-terminal intein-CBD (chitin-binding domain) (see page 4), the Examiner has found no teaching or suggestion in the prior art directed to a recombinant vector for producing a cytochrome P450 oxygenase-reductase fusion protein in which cytochrome P450 oxygenase and reductase for the same are independently expressed and reconstituted, the recombinant vector comprising: a first polynucleotide which encodes the cytochrome P450 oxygenase; a second polynucleotide which encodes the reductase; and a third polynucleotide which is interposed between the first and second polynucleotides and encodes a split intein (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656